DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for use in conducting an assessment for a party, the method comprising: soliciting at least one assessment response for a part of a framework, as defined by a guidance for a party and/or a business to which the party is associated, the part of the framework related to an area of the guidance; receiving and storing the at least one assessment response; generating a composite score for the framework for the party based, at least in part, on the at least one assessment response; and presenting the composite score to the user, thereby permitting the user to understand the performance of the party relative to the framework. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. In this case, “presenting the composite score” is a form of managing interactions between people because it allows the user to understand the performance of the party relative to the framework. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes an additional element: by a framework computing device.
The framework computing device is merely used to: solicit at least one assessment response for a part of a framework; receive and store the at least one assessment response; generate a composite score for the framework for the party based on the at least one assessment response; and present the composite score to the user (see abstract). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The framework computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a score based on at least one assessment response. The specification shows that the framework computing device is merely used to: solicit at least one assessment response for a part of a framework; receive and store the at least one assessment response; generate a composite score for the framework for the party based on the at least one assessment response; and present the composite score to the user (see abstract). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 10
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 10 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 10 recites: A system for use in conducting an assessment for a party, the system comprising to: generate an assessment for a part of a guidance framework for assessing a party, the assessment including at least one assessment for the part of the guidance framework based on at least one standard relating to a business to which the party is associated; solicit a response to the at least one assessment by the party; receive the response to the at least one assessment by the party and store the response in memory associated with the guidance framework computing device; compile a composite score for the party, for the guidance framework, based, at least in part, on the response by the party to the at least one assessment; generate a scoring for the guidance framework, the scoring including the composite score for the party; and present the scoring to a user associated with the party, thereby permitting the user to understand the performance of the party relative to the guidance framework. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. In this case, “presenting the composite score” is a form of managing interactions between people because it allows the user to understand the performance of the party relative to the framework. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 10 includes additional elements: by a framework computing device; an assessment interface; and a scoring interface.
The framework computing device is merely used to generate an assessment (Paragraph 0028). The assessment interface is merely used to receive assessment responses for the entire framework (Paragraph 0027). The scoring interface is merely used to display a score of the different parts and/tiers of the framework (Paragraph 0032). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “framework computing device” and “interfaces” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, these interfaces are considered “field of use” (MPEP 2106.05h); as they are just used to receive and display information and does not improve the interface. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a score based on at least one assessment response. The specification shows that the framework computing device is merely used to generate an assessment (Paragraph 0028). The assessment interface is merely used to receive assessment responses for the entire framework (Paragraph 0027). The scoring interface is merely used to display a score of the different parts and/tiers of the framework (Paragraph 0032). Further, instructions to display and/or arrange information in a graphical user interface may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.



Independent Claim 16
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 16 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 16 recites: A medium for use in conducting an assessment for a party, to: solicit at least one assessment response for a part of a framework, as defined by a guidance for a party and/or a business to which the party is associated, the part of the framework related to an area of the guidance; receive the at least one assessment response; store the at least one assessment response; generate a composite score for the framework for the party based, at least in part, on the at least one assessment response; and present the composite score to the user, thereby permitting the user to understand the performance of the party relative to the framework. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. In this case, “presenting the composite score” is a form of managing interactions between people because it allows the user to understand the performance of the party relative to the framework. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 16 includes additional elements: a non-transitory computer-readable medium; a processor; a memory; an interface.
The non-transitory computer-readable medium is merely used to store instructions (Paragraph 0040). The processor is merely used to execute instructions (Paragraph 0040). The memory is merely used to store assessment responses (Paragraph 0039). The interface is merely used to receive assessment responses for the entire framework (Paragraph 0027). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “non-transitory computer-readable medium,” “processor,” “memory,” and “interfaces” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the interface is considered “field of use” (MPEP 2106.05h); as it’s just used to receive and display information and does not improve the interface. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a score based on at least one assessment response. The specification shows that the non-transitory computer-readable medium is merely used to store instructions (Paragraph 0040). The processor is merely used to execute instructions (Paragraph 0040). The memory is merely used to store assessment responses (Paragraph 0039). The interface is merely used to receive assessment responses for the entire framework (Paragraph 0027). Further, instructions to display and/or arrange information in a graphical user interface may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2-3 and 17 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein soliciting the at least one assessment response includes displaying a criteria associated with the area of the guidance to the user; and wherein receiving the at least one assessment response includes receiving and storing an artifact associated with the at least one assessment response. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 4-5 and 18-19 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: how the composite score is generated. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 6-9, 11-15, and 20 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: the scoring interface including a graphic representation of the framework; presenting a score for a part of the graphic representation; wherein the scoring interface further includes the composite score relative to a threshold; wherein the framework includes multiple parts, whereby the graphic representation includes the multiple parts; and forming a bow-tie graphic. Further, instructions to display and/or arrange information in a graphical user interface may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being anticipated over Saraf et al. (US 2015/0227869 A1).

Regarding claim 1, Saraf et al. discloses a computer-implemented method for use in conducting an assessment for a party (Figure 3, Risk Self-Assessment Computer; Paragraph 0003, A method for using a risk self-assessment tool of a risk self-assessment computing device may include soliciting risk information from a business unit about a process subject to a risk and communicating the risk information to a risk assessment system via a network. The risk assessment system may determine a risk score associated with the process based on the risk information received from the business unit), the method comprising: 
soliciting, by a framework computing device, at least one assessment response for a part of a framework, as defined by a guidance for a party and/or a business to which the party is associated, the part of the framework related to an area of the guidance (Figure 3, Risk Self-Assessment Computer; Figure 14, item 410; Paragraph 0045, At 1410, the risk self-assessment tool 310 may present a questionnaire to a user to solicit information about the business project. For new risk management projects, a user may trigger the creation of the project by selecting, and filling out, a questionnaire customized for user by a particular business group and/or for use with a particular process. For managing existing risk management processes, the risk self-assessment tool 310 may email, or otherwise generate an alert indicating that a questionnaire may be scheduled to be filled out; see also Paragraphs 0053-0060); 
receiving and storing, by the framework computing device, the at least one assessment response (Figure 3, Risk Self-Assessment Computer; Paragraph 0046, The responsible person may then fill out the questionnaire and submitting the questionnaire into the system, such as by storing the filled questionnaire in the data repository 320 and/or submitting the questionnaire to the risk analysis system 340; see also Paragraphs 0053-0060);
generating, by the framework computing device, a composite score for the framework for the party based, at least in part, on the at least one assessment response (Figure 3, Risk Self-Assessment Computer; Paragraph 0050, As discussed above, the risk self-assessment tool 310 was designed to allow a user to track the operational risk at a process level and/or to facilitate self-assessment by the business unit personnel on operational risk parameters, compliance metrics, key control indicators, and/or key risk indicators. For each operational risk parameter, an objective and/or quantitative measure may be used to determine a risk score by the risk analysis system 340 by determining a rating based on a likelihood of the risk occurring, an impact on the process and/or line of business resulting from the risk, and an exposure to the risk; see also Paragraphs 0053-0060); 
and presenting, by the framework computing device, the composite score to the user, thereby permitting the user to understand the performance of the party relative to the framework (Figure 3, Risk Self-Assessment Computer; Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits).
Regarding claim 2, which is dependent of claim 1, Saraf et al. discloses all the limitations in claim 1. Saraf et al. further discloses wherein soliciting the at least one assessment response includes displaying a criteria associated with the area of the guidance to the user (Paragraph 0053, The compliance system 350 may be used as a framework designed to measure compliance with one or more legal and/or regulatory requirements associated with a business activity of the business unit. Also, the compliance system 350 may measure compliance with one or more policies, procedures and/or standards of the business that may be applicable to the particular processes used by the business unit. For example, the compliance system 350 may be configured to measure different metrics associated with opportunities and/or defects affected by the business process based on different applicable laws, regulations, business policies, procedures and standards; Paragraph 0054, The risk self-assessment tool 310 may be used to identify compliance metrics at the process level using different documents, such as a matrix identifying applicable laws and/or regulations, a compliance program associated with a particular line of business, policy and/or procedural documents of a business segment, and/or other profess specific procedures and/or "toll gate" risk assessments. In some cases, the compliance metrics may be obtained by different "best practices" guidelines provided at an organizational level and/or compliance and/or operational risk parameter guidelines provided by a partner organization. The risk self-assessment tool 310 may allow a responsible user to identify and/or edit compliance metric information via one or more different user interface screens 318. For example, the user may provide metric definitions, define a time period that determines a frequency of reporting a particular metric (e.g., monthly, biweekly, and the like), design a data collection template used to solicit information about the metrics (e.g., a compliance questionnaire), define quality control parameters (e.g., sample metrics, volume of transaction metrics, and the like) and/or define a focus of which metrics to consider (e.g., define a weighting to be associated with each regulatory metric and/or procedural metric); Examiner interprets each question as the criteria associated with the area of the guidance to the user).
Regarding claim 3, which is dependent of claim 1, Saraf et al. discloses all the limitations in claim 1. Saraf et al. further discloses wherein receiving the at least one assessment response includes receiving and storing an artifact associated with the at least one assessment response (Paragraph 0046, The responsible person may then fill out the questionnaire and submitting the questionnaire into the system, such as by storing the filled questionnaire in the data repository 320 and/or submitting the questionnaire to the risk analysis system 340).
Regarding claim 4, which is dependent of claim 1, Saraf et al. discloses all the limitations in claim 1. Saraf et al. further discloses wherein the part is included in a tier of the framework, and wherein the at least one assessment response is specific to the part and the tier of the framework; and wherein generating the composite score includes combining the at least one assessment response with at least one other assessment response specific to a different part of said tier of the framework (Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits; Examiner interprets “people” as a part of one tier and “process” as a different part of said tier of the framework).
Regarding claim 5, which is dependent of claim 1, Saraf et al. discloses all the limitations in claim 1. Saraf et al. further discloses wherein the framework includes multiple tiers, one of the multiple tiers including said part of the framework; and wherein generating the composite score includes combining scores for a higher one of the multiple tiers into a score for a lower one of the multiple tiers (Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits; Examiner notes that the overall risk score is a combination of multiple tiers (e.g. people and process), wherein each tier of the multiple tiers is further a combination of lower multiple tiers (e.g. process tier score is a combination of the category 3 and category 4 scores)).
Regarding claim 6, which is dependent of claim 1, Saraf et al. discloses all the limitations in claim 1. Saraf et al. further discloses wherein presenting the composite score includes presenting the composite score as part of a scoring interface, the scoring interface including a graphic representation of the framework (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)).
Regarding claim 8, which is dependent of claim 6, Saraf et al. discloses all the limitations in claim 6. Saraf et al. further discloses wherein the scoring interface further includes the composite score relative to a threshold (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)); 
and wherein the threshold is based on one of an input from the user and an average of composite scores from other parties associated with the business to which the party is related (Paragraph 0057, The risk self-assessment tool 310 may also be used to define one or more parameters associated with each key risk indicator and/or key control indicator, such as a trigger condition, a limiting condition and/or a threshold condition).
Regarding claim 9, which is dependent of claim 6, Saraf et al. discloses all the limitations in claim 6. Saraf et al. further discloses wherein the framework includes multiple parts, whereby the graphic representation includes the multiple parts (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)).
Regarding claim 10, Saraf et al. discloses a system for use in conducting an assessment for a party (Paragraph 0003, A method for using a risk self-assessment tool of a risk self-assessment computing device may include soliciting risk information from a business unit about a process subject to a risk and communicating the risk information to a risk assessment system via a network. The risk assessment system may determine a risk score associated with the process based on the risk information received from the business unit), the system comprising a framework computing device configured to (Figure 3, Risk Self-Assessment Computer): 
generate an assessment interface for a part of a guidance framework for assessing a party, the assessment interface including at least one assessment for the part of the guidance framework based on at least one standard relating to a business to which the party is associated (Paragraph 0045, At 1410, the risk self-assessment tool 310 may present a questionnaire to a user to solicit information about the business project. For new risk management projects, a user may trigger the creation of the project by selecting, and filling out, a questionnaire customized for user by a particular business group and/or for use with a particular process. For managing existing risk management processes, the risk self-assessment tool 310 may email, or otherwise generate an alert indicating that a questionnaire may be scheduled to be filled out; Paragraph 0046, In some cases, a responsible user may be alerted by the risk self-assessment tool 310 by an email, a text message, a phone call, a printed report, and/or the like. In some cases, at least a portion of the questionnaire may be included with the alert. In other cases, a link, or other notification to access the questionnaire via the user interface 316 of the risk self-assessment tool 310; see also Paragraphs 0053-0060); 
solicit, through the assessment interface, a response to the at least one assessment by the party (Paragraph 0045, At 1410, the risk self-assessment tool 310 may present a questionnaire to a user to solicit information about the business project. For new risk management projects, a user may trigger the creation of the project by selecting, and filling out, a questionnaire customized for user by a particular business group and/or for use with a particular process. For managing existing risk management processes, the risk self-assessment tool 310 may email, or otherwise generate an alert indicating that a questionnaire may be scheduled to be filled out; Paragraph 0046, In some cases, a responsible user may be alerted by the risk self-assessment tool 310 by an email, a text message, a phone call, a printed report, and/or the like. In some cases, at least a portion of the questionnaire may be included with the alert. In other cases, a link, or other notification to access the questionnaire via the user interface 316 of the risk self-assessment tool 310; see also Paragraphs 0053-0060); 
receive, through the assessment interface, the response to the at least one assessment by the party and store the response in memory associated with the guidance framework computing device (Paragraph 0046, In some cases, a responsible user may be alerted by the risk self-assessment tool 310 by an email, a text message, a phone call, a printed report, and/or the like. In some cases, at least a portion of the questionnaire may be included with the alert. In other cases, a link, or other notification to access the questionnaire via the user interface 316 of the risk self-assessment tool 310. The responsible person may then fill out the questionnaire and submitting the questionnaire into the system, such as by storing the filled questionnaire in the data repository 320 and/or submitting the questionnaire to the risk analysis system 340; see also Paragraphs 0053-0060); 
compile a composite score for the party, for the guidance framework, based, at least in part, on the response by the party to the at least one assessment (Paragraph 0050, As discussed above, the risk self-assessment tool 310 was designed to allow a user to track the operational risk at a process level and/or to facilitate self-assessment by the business unit personnel on operational risk parameters, compliance metrics, key control indicators, and/or key risk indicators. For each operational risk parameter, an objective and/or quantitative measure may be used to determine a risk score by the risk analysis system 340 by determining a rating based on a likelihood of the risk occurring, an impact on the process and/or line of business resulting from the risk, and an exposure to the risk; see also Paragraphs 0053-0060); 
generate a scoring interface for the guidance framework, the scoring interface including the composite score for the party (Paragraph 0050, As discussed above, the risk self-assessment tool 310 was designed to allow a user to track the operational risk at a process level and/or to facilitate self-assessment by the business unit personnel on operational risk parameters, compliance metrics, key control indicators, and/or key risk indicators. For each operational risk parameter, an objective and/or quantitative measure may be used to determine a risk score by the risk analysis system 340 by determining a rating based on a likelihood of the risk occurring, an impact on the process and/or line of business resulting from the risk, and an exposure to the risk; Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like); see also Paragraphs 0053-0060); 
and present the scoring interface to a user associated with the party, thereby permitting the user to understand the performance of the party relative to the guidance framework (Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits).
Regarding claim 11, which is dependent of claim 10, Saraf et al. discloses all the limitations in claim 10. Saraf et al. further discloses wherein the scoring interface further includes the composite score relative to a threshold (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)); 
and wherein the threshold is based on one of an input from the user and an average of composite scores from other parties associated with the business to which the party is related (Paragraph 0057, The risk self-assessment tool 310 may also be used to define one or more parameters associated with each key risk indicator and/or key control indicator, such as a trigger condition, a limiting condition and/or a threshold condition).
Regarding claim 12, which is dependent of claim 11, Saraf et al. discloses all the limitations in claim 11. Saraf et al. further discloses wherein the scoring interface includes a graphic representation of the guidance framework (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)).
Regarding claim 14, which is dependent of claim 13, the combination of Saraf et al. and Thompson discloses all the limitations in claim 13. Saraf et al. further discloses wherein the guidance framework includes multiple parts, and wherein the graphic representation of the guidance framework includes the multiple parts (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)).
Regarding claim 16, Saraf et al. discloses a non-transitory computer-readable storage medium including executable instructions for use in conducting an assessment for a party, which when executed by at least one processor, cause the at least one processor to (Paragraph 0005, In some cases, one or more computer readable media may have computer-executable instructions stored thereon that, when executed by one or more computers, cause the one or more computers to solicit risk information from a business unit about a process subject to a risk, communicate the risk information to a risk assessment system via a network, communicate the risk score to a user, the user responsible for approving a risk management project associated with the process subject to the risk, and after approval has been granted, communicate information about an approved risk management project to a user within the business unit. In some cases, the risk assessment system may determine a risk score associated with the process based on the risk information received from the business unit and the risk management process may include at least one control designed to mitigate a risk identified by the risk assessment system):
solicit at least one assessment response for a part of a framework, as defined by a guidance for a party and/or a business to which the party is associated, the part of the framework related to an area of the guidance (Paragraph 0045, At 1410, the risk self-assessment tool 310 may present a questionnaire to a user to solicit information about the business project. For new risk management projects, a user may trigger the creation of the project by selecting, and filling out, a questionnaire customized for user by a particular business group and/or for use with a particular process. For managing existing risk management processes, the risk self-assessment tool 310 may email, or otherwise generate an alert indicating that a questionnaire may be scheduled to be filled out; see also Paragraphs 0053-0060); 
receive the at least one assessment response via at least one interface (Figure 3, Risk Self-Assessment Computer; Paragraph 0046, In some cases, a responsible user may be alerted by the risk self-assessment tool 310 by an email, a text message, a phone call, a printed report, and/or the like. In some cases, at least a portion of the questionnaire may be included with the alert. In other cases, a link, or other notification to access the questionnaire via the user interface 316 of the risk self-assessment tool 310. The responsible person may then fill out the questionnaire and submitting the questionnaire into the system, such as by storing the filled questionnaire in the data repository 320 and/or submitting the questionnaire to the risk analysis system 340; see also Paragraphs 0053-0060); 
store the at least one assessment response in memory in communication with the at least one processor (Figure 3, Risk Self-Assessment Computer; Paragraph 0046, In some cases, a responsible user may be alerted by the risk self-assessment tool 310 by an email, a text message, a phone call, a printed report, and/or the like. In some cases, at least a portion of the questionnaire may be included with the alert. In other cases, a link, or other notification to access the questionnaire via the user interface 316 of the risk self-assessment tool 310. The responsible person may then fill out the questionnaire and submitting the questionnaire into the system, such as by storing the filled questionnaire in the data repository 320 and/or submitting the questionnaire to the risk analysis system 340; see also Paragraphs 0053-0060); 
generate a composite score for the framework for the party based, at least in part, on the at least one assessment response (Paragraph 0050, As discussed above, the risk self-assessment tool 310 was designed to allow a user to track the operational risk at a process level and/or to facilitate self-assessment by the business unit personnel on operational risk parameters, compliance metrics, key control indicators, and/or key risk indicators. For each operational risk parameter, an objective and/or quantitative measure may be used to determine a risk score by the risk analysis system 340 by determining a rating based on a likelihood of the risk occurring, an impact on the process and/or line of business resulting from the risk, and an exposure to the risk; see also Paragraphs 0053-0060); 
and present the composite score to the user, thereby permitting the user to understand the performance of the party relative to the framework (Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits).
Regarding claim 17, which is dependent of claim 16, Saraf et al. discloses all the limitations in claim 16. Saraf et al. further discloses wherein the at least one processor is configured, in order to solicit the at least one assessment response, to display a criteria associated with the area of the guidance to the user (Paragraph 0053, The compliance system 350 may be used as a framework designed to measure compliance with one or more legal and/or regulatory requirements associated with a business activity of the business unit. Also, the compliance system 350 may measure compliance with one or more policies, procedures and/or standards of the business that may be applicable to the particular processes used by the business unit. For example, the compliance system 350 may be configured to measure different metrics associated with opportunities and/or defects affected by the business process based on different applicable laws, regulations, business policies, procedures and standards; Paragraph 0054, The risk self-assessment tool 310 may be used to identify compliance metrics at the process level using different documents, such as a matrix identifying applicable laws and/or regulations, a compliance program associated with a particular line of business, policy and/or procedural documents of a business segment, and/or other profess specific procedures and/or "toll gate" risk assessments. In some cases, the compliance metrics may be obtained by different "best practices" guidelines provided at an organizational level and/or compliance and/or operational risk parameter guidelines provided by a partner organization. The risk self-assessment tool 310 may allow a responsible user to identify and/or edit compliance metric information via one or more different user interface screens 318. For example, the user may provide metric definitions, define a time period that determines a frequency of reporting a particular metric (e.g., monthly, biweekly, and the like), design a data collection template used to solicit information about the metrics (e.g., a compliance questionnaire), define quality control parameters (e.g., sample metrics, volume of transaction metrics, and the like) and/or define a focus of which metrics to consider (e.g., define a weighting to be associated with each regulatory metric and/or procedural metric); Examiner interprets each question as the criteria associated with the area of the guidance to the user).
Regarding claim 18, which is dependent of claim 17, Saraf et al. discloses all the limitations in claim 17. Saraf et al. further discloses wherein the part is included in a tier of the framework, and wherein the at least one assessment response is specific to the part and the tier of the framework; and wherein the at least one processor is configured, in order to generate the composite score, to combine the at least one assessment response with at least one other assessment response specific to a different part of said tier of the framework (Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits; Examiner interprets “people” as a part of one tier and “process” as a different part of said tier of the framework).
Regarding claim 19, which is dependent of claim 18, Saraf et al. discloses all the limitations in claim 18. Saraf et al. further discloses wherein the framework includes multiple tiers, one of the multiple tiers including said part of the framework; and wherein the at least one processor is configured, in order to generate the composite score, to further combine scores for a higher one of the multiple tiers into a score for a lower one of the multiple tiers (Paragraph 0114, FIG. 18 shows an illustrative risk matrix screen 1800 that may be accessed, such as by a risk manager. The risk manager may review information presented in the risk matrix and validate the matrix. For example the risk matrix screen 1800 may include a process information section that may include a listing of information associated with the process corresponding to the risk matrix. In some cases, the user may view and/or hide the information from view. The risk matrix section 1840 may include a risk score and a table detailing the risk values assigned for different categories (e.g., people, process, and the like). The risk matrix may list parameters and any associated weightings used when calculating a risk score. In some cases, the weighting may default to 100%. In other cases, the weightings may be specified by a user, administrator, or the like. The table may list a parameter, and a parameter rating, a category and a category weighting, and a listing of questions associated with each parameter. Each question may include a weighting, an indication of applicability, and/or a number of inputs associated with a rating. In some cases, the risk matrix section 1840 may include an impact score, a likelihood score and/or an exposure score for each of the questions. In some cases, the manager may validate the complete risk matrix and/or a portion of the matrix (e.g., a question, a parameter, and the like). The user may further view a questionnaire, reject a questionnaire, export the risk matrix to a file, view a previous risk matrix, view a current heat map, view a previous heat map, submit the data, save a draft of the data and/or cancel any edits; Examiner notes that the overall risk score is a combination of multiple tiers (e.g. people and process), wherein each tier of the multiple tiers is further a combination of lower multiple tiers (e.g. process tier score is a combination of the category 3 and category 4 scores)).
Regarding claim 20, which is dependent of claim 19, Saraf et al. discloses all the limitations in claim 19. Saraf et al. further discloses wherein the at least one processor is configured, in order to present the composite score includes, to generate a scoring interface including the composite score; wherein the scoring interface further includes a graphic representation of the multiple tiers of the framework (Paragraph 0115, FIG. 19 shows an illustrative heat map 1900. The heat map may include a risk score associated with the risk management project. The heat map may illustrate scores associated with the different parameters associated with the different processes. The heat map section 1930 may include a process name column listing the processes, and a column associated with each parameter associated with the different processes. The parameters may include people, process, system, compliance, external events and/or others. A risk score may be calculated from the answers to the questions listed under each parameter section on the questionnaire. In some cases, the heat map section 1930 may include an overall risk score associated with the individual processes. The heat map may include a visual representation of a "heat" associated with the scores. For example, scores under a first threshold (e.g., low scores) may be colored with a first color (e.g., green) illustrating a low heat level, a score within a second range may indicate a medium heat level and may be colored with a different color (e.g., yellow) and higher scores, above a specified threshold may indicate a high risk associated with the process and may be colored with a third color (e.g., red)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saraf et al. (US 2015/0227869 A1), in view of Thompson et al. (US 2019/0019120 A1).
Regarding claim 7, which is dependent of claim 6, Saraf et al. discloses all the limitations in claim 6. Although Saraf et al. discloses a scoring interface including a graphic representation of the framework and presenting a score (see Figure 19 and related text in Paragraph 0115, The heat map may include a visual representation of a "heat" associated with the scores), Saraf et al. does not specifically disclose presenting a score for a part of the graphic representation, which makes up the composite score, in response to a selection of the part of the graphic representation.
However, Thompson et al. discloses presenting a score for a part of the graphic representation, which makes up the composite score, in response to a selection of the part of the graphic representation (Paragraph 0045, In some aspects, each risk assessment point 412 may be configured to, responsive to receiving input from a user (e.g., a click from a user input device), "drill down" to or identify the compliance subjects having the associated risk score and corresponding consequence level. For example, upon selecting a risk assessment point 412, the CAMS module 101 may generate an inset GUI displaying the names of the compliance subjects associated with that risk assessment point 512. In other examples, the inset GUI may be implemented as a modal window, pop-up window, tooltip, or link to a compliance risk summary report (as shown in FIG. 8); Examiner notes that Figure 8 presents a score).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the graphic representation of the invention of Saraf et al. to further incorporate presenting a score in response to a selection of the part of the graphic representation of the invention of Thompson et al. because doing so would allow the method to generate a compliance risk summary report upon selecting a risk assessment point (see Thompson et al., Paragraph 0045). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13, which is dependent of claim 12, Saraf et al. discloses all the limitations in claim 12. Although Saraf et al. discloses a scoring interface including a graphic representation of the framework and presenting a score (see Figure 19 and related text in Paragraph 0115, The heat map may include a visual representation of a "heat" associated with the scores), Saraf et al. does not specifically disclose to present, via the scoring interface, a score for the part of the guidance framework, as part of the composite score, in response to a selection of the part in the graphic representation of the guidance framework at the scoring interface.
However, Thompson et al. discloses to present, via the scoring interface, a score for the part of the guidance framework, as part of the composite score, in response to a selection of the part in the graphic representation of the guidance framework at the scoring interface (Paragraph 0045, In some aspects, each risk assessment point 412 may be configured to, responsive to receiving input from a user (e.g., a click from a user input device), "drill down" to or identify the compliance subjects having the associated risk score and corresponding consequence level. For example, upon selecting a risk assessment point 412, the CAMS module 101 may generate an inset GUI displaying the names of the compliance subjects associated with that risk assessment point 512. In other examples, the inset GUI may be implemented as a modal window, pop-up window, tooltip, or link to a compliance risk summary report (as shown in FIG. 8); Examiner notes that Figure 8 presents a score).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the graphic representation of the invention of Saraf et al. to further incorporate to present a score in response to a selection of the part of the graphic representation of the invention of Thompson et al. because doing so would allow the method to generate a compliance risk summary report upon selecting a risk assessment point (see Thompson et al., Paragraph 0045). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saraf et al. (US 2015/0227869 A1), in view of Fisher et al. (US 2015/0081379 A1).
Regarding claim 15, which is dependent of claim 10, the combination of Saraf et al. discloses all the limitations in claim 10. Although Saraf et al. discloses a score interface includes a scorecard section including the composite score and a selectable section (Paragraph 0009 & Paragraph 0033), Saraf et al. does not specifically disclose forming a bow-tie graphic.
	However, Fisher et al. discloses wherein … the … section and the selectable section forming a bow-tie graphic (Paragraph 0115, Referring to FIG. 14, a screen shot of a user interface screen presenting a bowtie configuration for a specific event is illustrated. The specific event 400 is at the center of the interface while the potential causes 410A, 410B, 410C are on the left of the screen. The potential consequences 420A, 420B, 420C are listed on the right of the screen. Safeguard 430 is illustrated as overlapping connections between the causes and the specific event. Safeguard 430 is provided to represent a safeguard to prevent the specific event from occurring if one or more of the causes 410A, 410B, 410C occur. For the screen shot in FIG. 14, the safeguard 430 has been implemented and has failed, as shown by the "X" on the box representing the safeguard. Safeguards 440 and 460, also designed to prevent or at least warn of the occurrence of at least one of causes 410A, 410B, 410C are shown to be operative. Safeguard 450, designed to prevent consequence 420A, and is shown as still being functional).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the score interface including a scorecard of the invention of Saraf et al. to further incorporate forming a bow-tie graphic upon selection of a section of the invention of Fisher et al. because doing so would allow the method to present a bowtie configuration for a specific event (see Fisher et al., Paragraph 0115). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624